Case 1:20-cv-02380 Document 1-1 Filed 05/29/20 Page 1 of 9 PageID #: 6




                  -EXHIBIT A-
FILED: KINGS COUNTY CLERK 07/31/2019 07:11 PM                                                                                                                                             INDEX NO. 516872/2019
NYSCEF DOC. NO.Case
                1                   1:20-cv-02380 Document 1-1 Filed 05/29/20 Page 2 ofRECEIVED
                                                                                        9 PageID NYSCEF:
                                                                                                 #: 7    07/31/2019




         SUPREME                    COURT              OF THE              STATE         OF     NEW YORK
         COUNTY                 OF      KINGS                                                                                               index          No.:
         __________________.                                     ---              ______...__________.....                                                         .___________________..

              ROSE             JEAN-PIERRE,                                                                                                  Plaintiff           designates

                                                                                         Plaintiff(s),                                      COUNTY                  OF         KINGS
                                                                                                                                            As      the      place         of trial
                                                                                                                                            The          basis       of the        venue           is
                                                                                                                                             pursuant              to CPLR               §503(a)

                                                           against
                                                                                                                                             SUMMONS

                                                                                                                                             CPLR           §503(a)
                                                                                                                                             1009          Flatbush              Ave.

                                                                                                                                             County           of     KINGS

              THESTOP&                        SHOPSUPERMARKETCOMPANY                                                      LLC,

                                                                                          Defendant(s).
          ________.___.....--.....---___________........-----.____.____..__......_...___...__...

         To       the    above-named                       defendant(s)


         YOU            ARE      HEREBY                    SUMMONED                 to    answer          the      complaint              in this        action         and       to     serve      a

         copy   of your                answer,             or,   if the      complaint         is not       served          with     this      summons,                   to    serve        a notice
         of appearañce,                       on     the     plaintiff's       Attorney(s)             within       20      days     after        the      service             of this

         summons,                excluded                  of the      day    of service         (or     within        30    days         after      the     service             is complete              if
         this      summons               is not        personally             delivered          to you         within       the    State           of    New       York);             and   in case
         of your          failure        to    appear            or answer          a judgment              will     be     taken         against           you      by        default       for    the
         relief         demanded               in the         complaint.


         Date:          July     31,     2019


                                                                                                                Muk           J.    LW
                                                                                                                Mark        J. Linder,            Esq.

                                                                                                                HARMON,               LINDER                & ROGOWSKY
                                                                                                                Attorneys           for     Plaintiff(s)
                                                                                                                3 Park        Avenue,             Suite          2300
                                                                                                                New       York,      NY 10016
           Defendant'
                                       address:



           THE           STOP          & SHOP                SUPERMARKET
           COMPANY                     LLC
           c/o      Corporation                    Service          Company
           80      State        St.

           Albany,             NY 12207-2543




                                                                                                       1 of 8
FILED: KINGS COUNTY CLERK 07/31/2019 07:11 PM                                                                                                                                                        INDEX NO. 516872/2019
NYSCEF DOC. NO.Case
                1                    1:20-cv-02380 Document 1-1 Filed 05/29/20 Page 3 ofRECEIVED
                                                                                         9 PageID NYSCEF:
                                                                                                  #: 8    07/31/2019




         SUPREME                     COURT                 OF THE               STATE             OF NEW                YORK
         COUNTY                 OF        KINGS
         ------------------------------------------------------------------------x
         ROSE            JEAN-PIERRE,
                                                                                                        Plaintiff,


                                            -against-                                                                                                  VERIFIED
                                                                                                                                                       COMPLAINT
                                                                                                                                                       Index             No.:


         THE        STOP             & SHOP                 SUPERMARKETCOMPANYLLC,
                                                                                                             Defendant.
         --------------------------------------------------
                                                                                                      -------------------x


                    Plaintiff           complaining                      of the         defendant              herein,          by     her      attorñêys,                  HARMON,                LINDER            &

         ROGOWSKY,                          respectfully                     sets      forth    and         alleges,          as     follows:



                                                                 AS          AND        FOR       A FIRST               CAUSE               OF ACTION
                                                                               ON       BEHALF               OF THE                PLAINTIFF


         1.         Pursuant                to CPLR                   Section           503(a),        Kings           County              is the      proper            venue          as   that      the


         accident              herein             complained                   of occurred             within          said        county.


         2.         That         at all           times         herein          rñêñticñed             THE           STOP            & SHOP             SUPERMARKET                             COMPANY


         LLC        was        and        still     is a foreign                    limited     liability       company                organized                   in Delaware               and     existing


         under           and     by       virtue           of the           laws       of the     State         of     New         York;        said        defendant               is conducting


         business              in the         State             of    New           York.


         3.          That        at all           times         herein          mentioned,               the     location             of the        plaintiff's              accident         giving         rise    to


         this     action         was          inside            the     Stop          & Shop          supermarket                    lccated           on     and           upon     the     lands       and


         premises               at    1009           Flatbush                Avenue,            in the        County            of    Kings         and       State            of   New      York.


         4.          That        on       June            28,        2019       at approximately                       4:45        pm while            the         plaintiff        herein      was



         lawfully          walking                adjacent              to the         store      cashiers             at said         iccaticñ             when            she     was      caused           to    slip


         and      fall     due        to dangerous                          ccñdition(s)            including             but        not     limited         to:      (1)      water/slippery


         substances                  on      the      floor;           (2)     absence            of non-slip             floor        matting;             (3)      ficcriñg        materials           that




                                                                                                                2 of 8
FILED: KINGS COUNTY CLERK 07/31/2019 07:11 PM                                                                                                                                           INDEX NO. 516872/2019
NYSCEF DOC. NO.Case
                1                   1:20-cv-02380 Document 1-1 Filed 05/29/20 Page 4 ofRECEIVED
                                                                                        9 PageID NYSCEF:
                                                                                                 #: 9    07/31/2019




         became            excessively                    slippery         when        wet/slippery               substance                covered;          (4)     presence            of


         excessive             wax          and/or          floor      sealañt;            (5)   flooring        materials            that       were     broken,           cracked,


         dilapidated,               etc.         and/or       (6)     inadequate                 illumination            and        thereby        sustaining             severe        injuries


         as     hereiñafter                set     forth,      due      to the         negligence               of the     defendant               herein.


         5.        That        the         defendant                knew       or should            have        known          of    the      aforesaid            dangerous


         condition(s).


         6.        That        the         defendant                caused,          created,           permitted          and/or            allswed         the     aforesaid


         dangerous              condition(s)                   to     remain         for     many        days       and    weeks.


         7.         That       the         defendant,                at the     time         of the      accident,             negligeñtly             caused,           created,        allowed


         and/or         permitted                 said      dangerous                condition(s)            at the       aforementioñêd                     location           to    remain       and


         failed      to correct              the         condition.            The         defendants            had      actual           and    constructive               notice       of the


         condition             on    the         day      of the       accident.


         8.           Thatdefendant                         THE       STOP         & SHOP             SUPERMARKET                          COMPANY                 LLC     owned        ORleased


         said      location.


         9.           That          defendant                THE        STOP           & SHOP               SUPERMARKET                          COMPANY                  LLC        operated


         said      location.


          10.           That        defendant                THE        STOP           & SHOP               SUPERMARKET                          COMPANY                  LLC        managed


         said      location.


          11.           That        defendant                 THE       STOP           & SHOP               SUPERMARKET                           COMPANY                  LLC       maintained


         said      location.


          12.           That        defeñdâñt                 THE       STOP           & SHOP               SUPERMARKET                           COMPANY                  LLC       controlled


         said      location.




                                                                                                            3 of 8
FILED: KINGS COUNTY CLERK 07/31/2019 07:11 PM                                                                                                                                                       INDEX NO. 516872/2019
              Case
NYSCEF DOC. NO. 1                  1:20-cv-02380 Document 1-1 Filed 05/29/20 Page 5 of 9 PageID #:
                                                                                       RECEIVED    10
                                                                                                NYSCEF: 07/31/2019




         13.          That         defendant                 THE           STOP       & SHOP               SUPERMARKET                                 COMPANY                      LLC       through           its


        acts       and/or          omissions                 ñêg||gently,             carelessly,               inadequately                     and/or           improperly


        repaired/cleaned                         and/or          failed       to    repair/clean                said      location.


         14.          That         defendant                 THE           STOP       & SHOP               SUPERMARKET                                 COMPANY                      LLC       negligently


        and/or         carelessly                 owned,             operated,            controlled,             maintained                    and     managed                  said        location.


         15.          That         defendant,                 its     agêñts,        servants              and/or          employees                   thorough               their       acts      and/or


        omissicñs                were          careless              and     negligent          in the            ownership,                operation                and        control          of said


        location;           in causing,                 allowiñg            and/or         permitting             said         location           to    become                and       remain           in


        dangerous                 conditica,              unmaintained,                     negligent,             improper             and/or            unsafe              conditicñ;              in failing


        to     make         proper,            adequate,               timely        and      necessary                  repairs;          in causing,                   allowing            and/or


         permitting              said       location            to    be    and      remain           in a hazardous                       ccñdition;               in failing          to    make


         proper,        timely             and        adequate              iñspection             thereof;            in failing          to    maintain             the       aforesaid


         premises             in a proper                 manner;             in the        negligent             and      dangerous                   design,            installati0ñ,


         maintenance                     and      management                       of the     af0resaid                area;        in failing          to    set        up     proper           safeguards


         and/or        barriers;               in failing            to warn        perscñs           lawfully            traversing              the        area         of the        aforesaid


         dangerous                and       hazardous                  condition;            in failing           to    have         sufficient            and       adequate                 manpower;


         in failing         to     protect            invitee         of said        area;      in creating                a nuisance                  or trap;           in failing           to   provide


         and/or        use        proper              equipment;               in failing       to correct               a reoccurring                    dangerous                   ccñdition;              and     in


         otherwise               failing         to    use      due        care,     caution          and         prudence              on       the      premises.


         16.          That         the      defendant                 was       at all     times          under         a duty        to        keep      said        location             in a safe,


         proper        and         secured              manner,             in a cleaned                  and     free      from        obstruction                  and        dangerous


         conditions.


         17.           That         as      a result          of the         foregoing,             the     plaintiff          was      caused               to     and       did     sustain          severe


         and       serious           injuries           and         was     required           to seek            and      obtain           medical               care        and      attention              in an




                                                                                                            4 of 8
FILED: KINGS COUNTY CLERK 07/31/2019 07:11 PM                                                                                                                                                            INDEX NO. 516872/2019
              Case
NYSCEF DOC. NO. 1                  1:20-cv-02380 Document 1-1 Filed 05/29/20 Page 6 of 9 PageID #:
                                                                                       RECEIVED    11
                                                                                                NYSCEF: 07/31/2019




        effort      to    cure        and         alleviate             same          and,        upon         information                   and         belief         will     be     compelled            to do


        so       in the    future.


         18.          That         this         occurrence                   and     the      injuries          sustained                  by      the      plaintiff           were        caused         by     the


        negligence                 of the         defendant                  without          any         negligence                  on     the         part     of the          plaintiff       contributing


        thereto.


         19.          That         this         action       falls       within         one        or     more         of the         exceptions                   set         forth     in Section              1602


        of the       CPLR.


         20.          That         by      reason            of the           foregoing,                plaintiff       has       been             damaged                 in an         amount          which


         exceeds           the      jurisdicticñal                     limits       of all        lower        courts         that         would            otherwise                  have     jurisdiction.


                                                           AS        AND           FOR        A SECOND                    CAUSE                    OF ACTION
                                                                             ON       BEHALF                 OF THE              PLAINTIFF

                                                                                                                                                                                                                        "1"
         21.        Plaintiff           repeats             and        re-alleges               each         and       every          allegation                  contained               in paragraphs


         through           "20",        as       if the      same            were       fully       hereinafter                 set        forth         at length.


         22.        That        the       defendañt's                   conduct              as    earlier           described                  was        negligent               and        careless          in inter


         alia:



                                        (a)               Failing            to take         proper           precautions                   for     the         safety          and      wellbeing          of the



                                                          plaintiff;


                                        (b)               That         the        defendant              was        negligent               in the          hiring,            screening,            training,          and



                                                          supervising                 of its       employees;


                                        (c)               Failing            to    adopt        appropriate                procedures                      for     the         protection          of


                                                          customers                  and      patrons               including              the      plaintiff;


                                          (d)             Negligence                  at law.


         23.             That       the         defendant               should             have         known          that      its failure                in such             regards          would          cause


         harm.




                                                                                                                    5 of 8
FILED: KINGS COUNTY CLERK 07/31/2019 07:11 PM                                                                                                                           INDEX NO. 516872/2019
              Case
NYSCEF DOC. NO. 1              1:20-cv-02380 Document 1-1 Filed 05/29/20 Page 7 of 9 PageID #:
                                                                                   RECEIVED    12
                                                                                            NYSCEF: 07/31/2019




        24.        That        by   reason         of the      foregoing,        plaintiff        has        been        damaged               in an     amount        which


        exceeds          the    jurisdictional          limits       of all   lower     courts          that      would        otherwise               have    jurisdicti06.


                               WHEREFORE,                    plaintiff      demands           judgment              against           the     defendant         on     the     First


        and      Second          Causes          of Action         together      with        interest        and        the    costs         and     disbursements                of


        this   action.


        Dated:             New      York,        New    York

                          July      31,     2019



                                                                                             Mowle           J.     Limier

                                                                                             Mark       J.     Linder,        Esq.

                                                                                             HARMON,                 LINDER             & ROGOWSKY
                                                                                             Attorneys            for     Plaintiff
                                                                                                                               23rd
                                                                                             3 Park          Avenue,                        Floor,     Suite    2300

                                                                                             New        York,        NY       10016

                                                                                             ACD




                                                                                             6 of 8
FILED: KINGS COUNTY CLERK 07/31/2019 07:11 PM                                                                                                                                                 INDEX NO. 516872/2019
              Case
NYSCEF DOC. NO. 1                  1:20-cv-02380 Document 1-1 Filed 05/29/20 Page 8 of 9 PageID #:
                                                                                       RECEIVED    13
                                                                                                NYSCEF: 07/31/2019




                                                                                ATTORNEY'S                    VERIFICATION


        STATE              OF      NEW YORK                            )
                                                                       ) ss:
        COUNTY                   OF      NEW YORK                      )


                      I, the          undersigned,                    am an attorney                   admitted           to practice              in the       Courts          of     New        York


        State,        and         say      that:


                      I am         the       attorney            of    record           or   of counsel           with      the      attorney(s)              of    record           for    the


        plaintiff.


                      I have            read         the     annexed               SUMMONS                 AND         VERIFIED                  COMPLAINT                     and         know         the


        contents             thereof            and        the    same            are    true    to my         knowledge,                 except         those         matters             therein


        which         are        stated         to    be     alleged             on     inferrñatioñ           and       belief.          As     to those           matters,           I believa


        them         to     be     true.        My belief,                 as    to those        matters          therein           not    stated        upon         kñówledge                   is based


         upon        the        following:


                          Interviews               and/or        discussions                 held      with      the     plaintiff(s)            and     papers          and/or             documents


         in the      file.


                          The      reason            I make           this       affirrñation          instead         of the        plaintiff         is because               said        plaintiff


         resides           outside           of the          county             from     where         your      deponent                maiñtains            his    office      for        the


         practice            of law.


         Dated:                          New         York,        NY
                                                     31,     2019

                                                                                                                                           LW
                                         July
                                                                                                                   Mark/            J.



                                                                                                                   Mark        J.    Linder,           Esq.




                                                                                                           7 of 8
FILED: KINGS COUNTY CLERK 07/31/2019 07:11 PM                                                                                                                                    INDEX NO. 516872/2019
              Case
NYSCEF DOC. NO. 1                 1:20-cv-02380 Document 1-1 Filed 05/29/20 Page 9 of 9 PageID #:
                                                                                      RECEIVED    14
                                                                                               NYSCEF: 07/31/2019




        Index       No.:                                                                                                                            Year:


        SUPREME                   COURT        OF THE             STATE            OF      NEW YORK
        COUNTY               OF    KINGS
        _________________                               _____________________________                                ________________

        ROSE           JEAN-PIERRE,
                                                                                                                                                    Plaintiff(s),




                                   -against-




        THE        STOP           & SHOP        SUPERMARKET                           COMPANY                    LLC,
                                                                                                                                                    Defendant(s).
        ____.__..........                      ____................................................_____________.....................

                                                       VERIFIED                SUMMONS                   AND         COMPLAINT
          _____.........._________.___..........                                   ___......                      ____..--____-........__......____________...

                                                                       HARMON,                 LINDER            &    ROGOWSKY
                                                                                     Attorneys             for     Plaintiff
                                                                                3 Park         Avenue,            Suite        2300
                                                                                      New       York,         NY 10016
                                                       Tel:      (212)        732-3665               Fax:  (212)        732-1462
         ----.......-----------..._______________.                                         .....____________.......--------.                                 ___--------
         To:
         Attorney(s)        for


         Service       of a Copy      of the within                                                                      is hereby        admitted.


         Dated:                                                                                                          ------------------------
                                                                                                                       Attorneys      for
         _______.....---________.________...-----------------------.....-------                                       _______---------------..                       ----            -----

         PLEASE         TAKE       NOTICE:



           NOTICE           OF                 That    the within        is a (certified) true copy of a
           ENTRY                               entered        in the office    of the clerk of the within                      named        Court     on            20



           NOTICE           OF                 that an Order           of which        the within        is a true copy will be presented                      for settlement       to
           SETTLEMENT                          the Hon.                                    one of the Judges         of the within named                      Court,        on
                                                         20     , at                  M.
           Dated:


                                                                       HARMON,     LINDER    & ROGOWSKY
                                                                              Attorneys   for Plaintiff
                                                                           3 Park Avenue,     Suite 2300
                                                                                  New York,            NY 10016
                                                                Tel:    (212)     732-3665             Fax:      (212)     732-1462




                                                                                                  8 of 8
